 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   DARON TARVER
 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                             CASE NO. 18-CR-0223 TLN
10
                                      Plaintiff,           STIPULATION REGARDING EXCLUDABLE
11                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                           FINDINGS AND ORDER TO CONTINUE CASE
12                                                         TO 7/18/19 AT 9:30 A.M.
     DARON TARVER
13                                    Defendant

14
                                                     STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, Veronica Dragalin, and
16
     Defendants Daron Tarver, represented by Attorney Dina Santos, hereby stipulate as follows:
17
            1.      By previous order, this matter was set for status on May 23, 2019.
18
            2.      By this stipulation, defendants now move to continue the status conference until July 18,
19
     2019, and to exclude time between May 23, 2019, and July 18, 2019, under Local Code T4. Plaintiff
20
     does not oppose this request. Defense Counsel is new to this case and requires time to review discovery,
21
     meet with the Client, conduct investigation and otherwise prepare for trial.
22
            3.      The parties agree and stipulate, and request that the Court find the following:
23
                    a)       Counsel for Defendant desires additional time to continue to review discovery,
24
            conduct investigation, and to otherwise prepare for trial. Counsel for Defendant believes that
25
            failure to grant the above-requested continuance would deny her the reasonable time necessary
26
            for effective preparation, taking into account the exercise of due diligence. The government does
27
            not object to the continuance.
28

      Stip. & [Proposed] Order Continuing Status Conf. &   1
      Excluding Time Periods Under Speedy Trial Act
 1                  b)       Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of May 23, 2019, to July 18, 2019,

 6          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 7          because it results from a continuance granted by the Court at defendants request on the basis of

 8          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 9          of the public and the defendants in a speedy trial.

10          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14 Dated: May 7, 2019                                            NICOLA T. HANNA
                                                                 United States Attorney
15

16                                                               /s/ Veronica Dragalin
                                                                 VERONICA DRAGALIN
17                                                               Assistant United States Attorney

18
     Dated: May 7, 2019                                      /s/ Dina L. Santos
19                                                           DINA L. SANTOS, ESQ.
                                                             Attorney for DARON TARVER
20

21
                                                           ORDER
22
            IT IS SO FOUND AND ORDERED this 8th day of May, 2019
23

24

25

26
                                                                 Troy L. Nunley
27                                                               United States District Judge

28

      Stip. & [Proposed] Order Continuing Status Conf. &     2
      Excluding Time Periods Under Speedy Trial Act
